NO. 12-16-00158-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WILLIE D. BEASLEY,                                        §   APPEAL FROM THE 173RD
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant attempts to appeal from an order denying his motion for appointment of counsel
to assist him with his habeas corpus proceedings. As a general rule, an appeal in a criminal case
may be taken only from a judgment of conviction. See Workman v. State, 343 S.W.2d 446, 447
(Tex. Crim. App. 1961). However, there are certain narrow exceptions. Wright v. State, 969
S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.) (listing exceptions). The order Appellant
complains of is not a judgment of conviction nor does it fall within any exception to the general
rule. Therefore, this Court does not have jurisdiction over the appeal.
         On May 31, 2016, this Court notified Appellant that the information received in this
appeal does not include a final judgment or other appealable order and therefore does not show
the jurisdiction of this Court. See TEX. R. APP. P. 37.2. Appellant was further notified that the
appeal would be dismissed unless the information was amended, on or before June 10, 2016, to
show the jurisdiction of this Court. See TEX. R. APP. P. 44.3. This deadline has now passed, and
Appellant has neither shown the jurisdiction of this Court nor otherwise responded to its May 31,
2016 notice. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
Opinion delivered June 15, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 15, 2016


                                        NO. 12-16-00158-CR


                                      WILLIE D. BEASLEY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 173rd District Court
                        of Henderson County, Texas (Tr.Ct.No. A-9192)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.